The Attorney          General of Texas
                                                 August 6, 1984
    JIM MATTOX
    Attorney General


    Supreme Court Building         Honorable Charles Evans               Opinion No. JM-185
    P. 0. Box 12546                Chairman
    Aus!in, TX. 76711.2546         Conrmltteeon House 4dministration     Re: Whether a committee of the
    512/475-2501
                                   P. 0. Box 2910                        House of Representatives may
    Telex 9101674.1367
    Telecopier   5121475.0266
                                   Austin, Texas   78759                 accept donations from private
                                                                         organizations

    714 Jackson. Suite 7M1         Dear Representative Evans:
    Dallas. TX. 75202-4506
    2141742.6944
                                        You have askwl whether "a Rouse Committee can accept donations
                                   from private organizations." We conclude that a committee of the
    4024 Alberta Ave., Suite 160   Texas House of Representatives is not authorized to accept donations
    El Paso, TX. 79905.2793        from private organizations.
    9151533.3464

                                        Section 19 of article V of the General Appropriations Act, Acts
r
      31 Texas. Suite 700
                                   1983, 68th Leg., ch. 1095, at 6016, explicitly appropriates "All
    Houston, TX. 77002-3111        bequests and gifts of money to state agencies named in this
    7131223-5666                   Act . . . ." Howerar,

                                            that provision does not itself authorize agencies
    608 Broadway, Suite 312
    Lubbock. TX. 79401.3479
                                            to accep:: gifts; it merely appropriates those
    606/747-5238                            gifts accepted by agencies already authorized by
                                            general law to accept them. General legislation
                                            is requ:i::ed. Attorney General Opinions R-2680
    4309 N. Tenth. Suite B
    McAflen, TX. 76501-1665
                                            (1951); ~I.-4681
                                                           (1942).
    512/662-4547
                                                . . . ,
    200 Main Plaza, Suite 400
                                            Legislatbre authorization for the acceptance of
    San Antonio, TX. 76205.2797
    512/2254191
                                            gifts is necessary . . . . -See 81A C.J.S. States
                                            6145 at 530.

    An Equal Opportunity/          Attorney General Opinion H-1180 (1978). Neither in the Legislative
    Affirmative Action Employer    Reorganization Act of 1961, as amended, article 5429f. V.T.C.S., nor
                                   elsewhere has the legislature seen fit to provide that it or a
                                   committee thereof, article 54298, V.T.C.S.. may accept donations, as
                                   it has for the Conmdssion for the Deaf [V.T.C.S. art. 4413(43)], and
                                   the Governor's Cwnmission on Physical Fitness [V.T.C.S. art.
                                   4413(44)1. *.      for example, V.T.C.S. art. 46c-6 (Aeronautics
                                   Commission); V.T.C.S. art. 3207a (Commission for the Blind); V.T.C.S.
                                   art. 4477-30 (Henophilia Assistance Program); V.T.C.S. art. 4590f



                                                            p. 810
Honorable Charles Evans - Pa$;e2   (~~-185)




(State Radiation Control AgeIcy); Code Crim. Proc. art. 42.121 (Adult
Probation Commission). Cf. 68th Leg. Senate Bill No. 772 and House
Bill No. 622 (1983).    -'

     Since we have found that a legislative committee is not
authorized to accept donatjons it is unnecessary to examine other
possible objections to the receipt and expenditure of such donations.
See, e.g., V.T.C.S. art. 62.j:!-9b;
                                  Penal Code 5636.08 and 36.09.

                             SUMMARY

             A House Committ,‘.e
                               may not accept donations from
          private 0rganiaatLJns




                                       JIM     MATTOX
                                       Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Colin J. Carl
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                   p. 811